DETAILED ACTION
This is the Office action based on the 16123095 application filed September 6, 2018, and in response to applicant’s argument/remark filed on February 18, 2021.  Claims 1-17 are currently pending and have been considered below.  Applicant’s withdrawal of claims 1-7 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “a polymer that includes a main chain in a linear chain state” in the specification.  Although the specification teaches that the polymer has a linear side chain ([0051]), it does not teach that the main chain in a linear chain state.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 9-17 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 and 12-17 rejected under U.S.C. 103 as being unpatentable over Yamada et al. (U.S. PGPub. No. 20100129753), hereinafter “Yamada”, in view of Gronheid et al. (U.S. PGPub. No. 20180173109), hereinafter “Gronheid”:--Claims 8, 10, 12, 13, 16: Yamada teaches a method of patterning, comprisingproviding a photoresist comprising a polymer resulting from an addition reaction between a compound A with compound B, wherein compound A may be pentaerythritol triacrylate ([0031]), wherein compound B may be 2-acetoacetoxyethyl methacrylate ([0018]), wherein compound B reacts with the (meth)acryloyl group of compound A and the hydroxyl group of compound A undergoes an esterification by a polybasic acid anhydride ([0017]); thenspin coating the photoresist on a semiconductor substrate ([0079]) to be used as an etching resist ([0118]), wherein the photoresist may be developed by using an alkali developer ([0116-0117]).        The chemical structures of pentaerythritol triacrylate and 2-acetoacetoxyethyl methacrylate are shown below:
                                 pentaerythritol triacrylate                         
    PNG
    media_image1.png
    179
    330
    media_image1.png
    Greyscale

                                 2-acetoacetoxyethyl methacrylate
                            
    PNG
    media_image2.png
    171
    319
    media_image2.png
    Greyscale
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to obtain a polymer having a main chain in a linear chain state, the polymer comprises monomers having an ester group containing a first carbonyl group, a second carbonyl group bonded to the ester group as a side chain, and a second carbonyl group farthest from the main chain.        Yamada further teaches to expose the photoresist through a mask then develop the exposed photoresist ([0132]), but is silent about the details of using the photoresist as an etching resist.        Gronheid teaches a method of patterning, comprising forming a photoresist pattern on a substrate, infiltrating the photoresist pattern with a metal ([0046]), the infiltrating advantageously increase the density of the photoresist pattern and improves line edge roughness and line width roughness ([0050-0052]), wherein the infiltration is performed by exposing the photoresist to trimethylaluminum in multiple cycles, wherein the trimethylaluminum reversibly bond with carbonyl functional groups in the photoresist layer ([0056, 0060-0066, 0090])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to expose the photoresist pattern to trimethylaluminum to infiltrate the photoresist with aluminum in the invention of Yamada because  Gronheid teaches that this would advantageously increase the density of the photoresist pattern and improves line edge roughness and line width roughness.--Claim 14: Yamada further teaches that the reaction including hydroxyethyl methacrylate ([0052]).--Claim 15: Yamada further teaches that a solvent capable of dissolving the photoresist may be methyl ethyl ketone ([0063]) and the photoresist may be developed by using propylene glycol-1-monomethyl ether-2-acetate solution ([0129]). --Claim 17: Yamada further teaches that the photoresist may be developed by using an alkali developer ([0116-0117]).  In an embodiment, the photoresist is applied to a substrate, pre-baked, exposed through a mask, and then developed in an etching solution to form a pattern ([0132]).
Claims 9 and 11 rejected under U.S.C. 103 as being unpatentable over Yamada in view of Gronheid as applied to claim 8 above, and further in view of Sho et al. (U.S. PGPub. No. 20040265745), hereinafter “Sho”:--Claims 9, 11: Yamada as modified by Gronheid teaches the invention as above.  Yamada is silent about the processing after the forming of the photoresist pattern.Sho teaches a method of forming a pattern, comprising forming a first photoresist pattern, then forming an anti-reflective film and SOG film on the first photoresist pattern ([0206]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form an anti-reflective film and SOG film on the photoresist pattern in the invention of Yamada as modified by Gronheid because Yamada is silent about the processing after the forming of the photoresist pattern and Sho teaches that such forming an anti-reflective film and SOG film may be performed after the forming the photoresist pattern.  
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Yamada does not disclose the polymer recited in claim 8 because the polymer recited in claim 8 does not require two or more (meth)acryloil groups, this argument is not commensurate with the scope of claim 8 because claim 8 does not exclude polymer having two or more (meth)acryloil groups.  It is noted that the polymer taught by Yamada is the same as disclosed by Applicant.--Regarding Applicant’s argument that the presence two or more (meth)acryloyl groups, as taught by Yamada, would prevent both dissolution of the resulting polymer and spin-mediated coating of a film, this argument is not persuasive.  Yamada clearly teaches that the photoresist disclosed may be spun coated on a substrate then developed to form a pattern ([0116-0117, 0132]), as shown above.  --Regarding Applicant’s argument that the cross-linked nature of Yamada’s composition would prevent it from adopting a linear chain state, this argument is not commensurate with the scope of claim 8 because claim 8 does not recite a linear polymer.  It is noted that claim 8 recites a “polymer that includes a main chain in a linear chain state”, and does not recite the polymer is a linear chain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713